Case: 15-11726   Date Filed: 04/27/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11726
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:05-cr-00508-HLM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CALVIN WOODARD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 27, 2016)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-11726     Date Filed: 04/27/2016    Page: 2 of 3


      Calvin Woodard appeals the district court’s revocation of his term of

supervised release. On appeal, Woodard argues that the district court clearly erred

in finding that the government had proven that he committed a robbery and

aggravated assault while on supervised release by a preponderance of the evidence

because the victim’s identification of him was unreliable. Upon review of the

record and consideration of the parties’ briefs, we affirm.

      We review a district court’s revocation of supervised release for an abuse of

discretion. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th Cir.

2008). We are bound by the district court’s factual findings unless they are clearly

erroneous. United States v. Almand, 992 F.2d 316, 318 (11th Cir. 1993). Clear

error review is deferential, and we “will not disturb a district court’s findings

unless we are left with a definite and firm conviction that a mistake has been

committed.” United States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010)

(quotations omitted). The choice between different reasonable constructions of the

evidence cannot be clearly erroneous. United States v. Almedina, 686 F.3d 1312,

1315 (11th Cir. 2012). Determining the credibility of a witness is left to the

factfinder, and we will not ordinarily review the determination that a witness is

credible unless no reasonable factfinder could accept the testimony. United States

v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002).




                                           2
              Case: 15-11726      Date Filed: 04/27/2016   Page: 3 of 3


      The Government presented sufficient evidence to prove by a preponderance

of the evidence that Woodard committed a robbery and aggravated assault while

on supervised release. The district court was entitled to credit the testimony of

Lindsey, who spoke at close range with the robbers and later identified Woodard in

a photo line-up and in the courtroom, and of Detective Rosser. See

Ramirez-Chilel, 289 F.3d at 749. Although Lindsey initially incorrectly

recollected that he had identified one of the robbers in the first line-up and then

identified the same person a second time, his testimony was not “so inconsistent or

improbable on its face that no reasonable factfinder could accept it.” Id. (quotation

omitted). Accordingly, the district court did not clearly err in finding that

Woodard had committed the October 2013 robbery and aggravated assault and

revoking Woodard’s supervised release, in part, on the basis of that finding.

      AFFIRMED.




                                           3